Vericimetry U.S. Small Cap Value Fund (the “Fund”) VYSVX a series of VERICIMETRY FUNDS (the “Trust”) Prospectus These securities have not been approved or disapproved by the U.S. Securities and Exchange Commission nor has the U.S. Securities and Exchange Commission passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. February 1, 2013, as revised August 20, 2013 1 TABLE OF CONTENTS Page FUND SUMMARY INFORMATION 3 INVESTMENT PROGRAM 6 PRINCIPAL INVESTMENT RISKS 6 DISCLOSURE OF PORTFOLIO HOLDINGS 7 FUND MANAGEMENT 7 PRICING OF SHARES 8 HOW TO PURCHASE AND REDEEM SHARES 8 FREQUENT TRADING POLICY 11 DIVIDENDS AND CAPITAL GAINS DISTRIBUTIONS 12 TAXES 12 SHAREHOLDER DOCUMENTS 13 FINANCIAL HIGHLIGHTS 13 FUND SERVICE PROVIDERS 15 OTHER AVAILABLE INFORMATION 16 2 FUND SUMMARY INFORMATION Vericimetry U.S. Small Cap Value Fund Investment Objective The Fund seeks to achieve long-term capital appreciation. Fund Fees and Expenses This table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees None (fees paid directly from your investment) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.50% Distribution and/ or Service (12b-1) Fees None Other Expenses 2.30% Total Annual Fund Operating Expenses 2.80% Fee Waiver and/or Expense Reimbursement (1) (2.20%) Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 0.60% The Fund’s investment adviser, Vericimetry Advisors LLC (“Vericimetry” or the “Adviser”), has contractually agreed to waive its management fee and/or pay certain operating expenses and the organizational costs of the Fund to the extent necessary to prevent the operating expenses of the Fund (excluding interest, taxes, brokerage commissions and other expenses that are capitalized in accordance with generally accepted accounting principles, and other extraordinary costs, such as litigation and other expenses not incurred in the ordinary course of the Fund’s business) from exceeding 0.60% of the Fund's average net assets per year until January 28, 2014. This fee waiver and expense reimbursement agreement may not be terminated prior to that time. At any time that the expenses of the Fund are less than the rate listed above on an annualized basis, the Adviser retains the right to reimbursement of any fees previously waived and/or operating expenses and organizational costs previously assumed, to the extent that such reimbursement will not cause the Fund’s annualized expenses to exceed 0.60% of its average net assets on an annualized basis. The Fund will not make any reimbursements to the Adviser after three years from the date an expense was paid by the Adviser. The Fund does not expect that there will be extraordinary costs, such as litigation, interest and other expenses not incurred in the ordinary course of the Fund’s business. Any such expenses not incurred by the Fund in the ordinary course of its business that are excluded from the Adviser’s reimbursement obligation could result in the Fund’s annualized expenses exceeding 0.60% of its average net assets. Example The following example is intended to help you compare the cost of investing in the Fund with the costs of investing in other mutual funds. This example does not take into account brokerage commissions that you pay when purchasing or selling shares of the Fund. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same (except that the example reflects the expense reimbursement for the one-year period and the first year of the remaining periods). Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the period from December 27, 2011 to September 30, 2012, the Fund’s portfolio turnover rate was 33% of the average value of its portfolio. 3 Principal Investment Strategies of the Fund The Fund invests in a wide and diverse universe of U.S. small cap value stocks. The Adviser utilizes a structured quantitative investment approach based on a set of well defined, fundamental characteristics to identify value stocks for the Fund. A value stock has a low price relative to various characteristics considered in assessing a company’s worth, including book value, sales, earnings and operating cash flows. The Adviser identifies value stocks by considering multiple factors (e.g., book value to market value, price to earnings, price to sales, or price to operating cash flows). For investment purposes, the Adviser defines small cap companies as companies with market capitalizations generally in the lowest 10% of total market capitalization, or companies whose market capitalizations are smaller than the 1,200th largest publicly-traded U.S. company, whichever results in the higher market capitalization break point. Total market capitalization is defined as the total market capitalization of all U.S. companies traded on a principal U.S. exchange or over-the counter market. As of December 31, 2012, using the guidelines and definitions above, the market capitalization of a small cap company was equal to or below $1.85 billion. The Adviser utilizes a market capitalization weighted approach to determine the target weights of the U.S. small cap value stocks for purchase. Market capitalization is defined as the number of a company’s shares that are outstanding, multiplied by each share’s market price. In certain circumstances the Adviser may utilize a float-adjusted market capitalization. Typically, greater weighting in the Fund is given to small companies with higher relative market capitalization. The Adviserexpects (but it is not required) to rebalance the Fund’s portfolio no less than quarterly, at which time the Adviserwill consider which securities are eligible for inclusion in the portfolio by virtue of their fundamental characteristics, including multiple value factors and capitalization. The Adviser places a priority on efficiently managing portfolio turnover and keeping trading costs low. The Adviser engages in a buy and hold investment strategy that involves seeking to buy securities and holding them for a relatively longer period of time, regardless of short-term factors, such as fluctuations in the market or volatility of the stock price. This buy and hold strategy, which focuses on size and value premiums, tends to create a naturally low portfolio turnover and lower trading costs. In addition, the Adviser employs a selective trading approach to minimize trading costs; it trades securities with liquidity in mind to implement the investment strategy in an efficient, low cost manner. Principal Risks of Investing in the Fund The value of an investment in the Fund will fluctuate daily, which means a shareholder could lose money. The Fund’s principal investment strategies involve risks, including those summarized below. Common Stock Risk: Stocks may decline significantly in price over short or extended periods of time. Price changes may occur in the market as a whole, or they may occur in only a particular company, industry, country or sector of the market. Common stock is subordinate to preferred stock upon the liquidation or bankruptcy of the issuing company. Market Risk: The value of the Fund’s investments may decline due to market fluctuations caused by equity market dynamics, geo-political issues, adverse economic conditions or other broad market or security-specific risks. Small & Microcap Company Risk: Small company securities tend to be less liquid and more difficult to sell than those issued by larger companies. Small company stocks can be more volatile and may underperform the market or become out of favor with investors. Microcap company securities may be very sensitive to changing economic conditions and market downturns because the issuers often have narrow markets, fewer product lines, and limited managerial and financial resources, resulting in volatile stock prices and a limited ability to sell them at a desirable time or price. Value Investment Risk: Value securities may underperform the market or become out of favor with investors, and the Fund could lose money if the Adviser’s assessment of a company’s value is incorrect. Management Risk: The investment strategies, practices and risk analysis used by the Adviser may not produce the desired results. As a recently formed entity, the Adviser has limited prior experience managing a registered investment company. 4 Fund Performance The bar chart and table that follow provide some indication of the risks of investing in the Fund. The bar chart shows changes in the Fund’s performance during the 2012 calendar year.The table compares the Fund’s average annual returns for the 2012 calendar year and since inception with those of the Russell 2000 Value Index over the same periods. Please remember that the Fund’s past performance (before and after taxes) is not necessarily an indication of its future performance. It may perform better or worse in the future. You can obtain updated performance information on our website at www.vericimetryfunds.com. Total Return (per calendar year) Note: During the period since inception shown on the bar chart, the Fund’s highest total return for a quarter was 15.62% (quarter ended March 31, 2012) and the lowest return for a quarter was -5.34% (quarter ended June 30, 2012). AVERAGE ANNUAL TOTAL RETURNS (for the periods ended December 31, 2012) 1 Year Since Inception(1) Return Before Taxes 19.92% 18.27% Return After Taxes on Distributions (2) 19.19% 17.34% Return After Taxes on Distributions and Sale of Shares (2) 13.26% 15.05% Russell 2000 Value Index (reflects no deduction for fees, expenses, or taxes) (3) 18.05% 16.50% The Fund commenced operations on December 27, 2011. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to non-taxable investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 Index companies with lower price-to-book ratios and lower forecasted growth values. Fund Management Investment Adviser: Vericimetry Advisors LLC is the Fund’s investment adviser. Portfolio Managers: Dr. Glenn S. Freed and Patrick T. Bradford are the Fund’s portfolio managers. Patrick T. Bradford has managed the Fund since its inception.Dr. Freed has been a portfolio manager since August 2013. Purchasing and Redeeming Shares of the Fund There is no minimum dollar amount required to invest in the Fund. Investors may purchase or redeem shares of the Fund via mail or wire on any day that the New York Stock Exchange (“NYSE”) is open for trading. An investor seeking to purchase shares through an intermediary should contact the financial intermediary for information regarding purchase and redemption procedures. Tax Information Unless investing through a tax-deferred plan or retirement account (e.g., an individual retirement account (“IRA”) or 401(k) plan), the dividends and distributions a shareholder receives are typically taxable as ordinary income and/or capital gains.Please see below and the Statement of Additional Information (“SAI”) for additional tax information. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary, (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment. Ask your broker-dealer or other intermediary or visit your financial intermediary’s website for more information. 5 INVESTMENT PROGRAM Investment Objective and Principal Investment Strategies The Fund seeks to achieve its investment objective, of long-term capital appreciation, by investing primarily in common stock of U.S. small cap value companies. Under normal market circumstances, the Fund invests at least 80% of its net assets in common stock of U.S. companies that were small cap companies at the time of purchase. Generally, U.S. companies are companies organized in the U.S. and that trade in U.S. securities markets. As stated above, the Adviser utilizes a market capitalization weighted approach to determine the target weighting of the U.S. small cap value stocks for purchase. In certain circumstances, the Adviser may utilize a float-adjusted market capitalization, the effect of which may reduce the number of shares outstanding for the shares that are available to be sold in the normal open market. A portion of the Fund’s assets may be held in cash or cash-equivalent investments consisting of U.S. Government securities, money market funds, short-term instruments, commercial paper and other high quality money market instruments in response to either pending investment of cash balances, for liquidity purposes in anticipation of possible redemptions or for temporary defensive purposes in an attempt to respond to adverse market, economic, political or other conditions. These securities typically offer less potential for gains than other types of securities, thus while the Fund is investing for temporary defensive purposes, it may not meet its investment objective. PRINCIPAL INVESTMENT RISKS As with any investment, Fund shareholders are subject to the risk that their investment could lose money. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks affecting shareholders’ investments in the Fund are set forth below. Common Stock Risk:Stocks may decline significantly in price over short or extended periods of time. Price changes may occur in the market as a whole, or they may occur in only a particular company, industry, country or sector of the market. Market Risk: Even a long-term investment approach cannot guarantee a profit. The value of the Fund’s investments may decline due to market fluctuations caused by equity market dynamics, geo-political issues, adverse economic conditions or other broad market or security-specific risks. Small & Microcap Company Risk: Investing in securities of small cap companies may involve greater risk and more volatility than investing in securities issued by larger, more established companies. Smaller company stocks are often times less liquid, and can be more difficult to sell. Typically, small cap companies have less access to liquidity and other resources, including financial and managerial resources that are necessary to overcome an unfavorable business climate or adverse economic conditions. Microcap company securities may be very sensitive to changing economic conditions and market downturns because the issuers often have narrow markets, fewer product lines, and limited managerial and financial resources, resulting in volatile stock prices and a limited ability to sell them at a desirable time or price. Value Investment Risk: Value stocks may perform differently from the market as a whole and following a value oriented investment strategy may cause the Fund to, at times, underperform equity funds that use other investment strategies. The Fund’s strategy of investing in value stocks carries risk. If the Adviser’s assessment of a company’s value is wrong, the Fund could suffer losses or perform poorly relative to expectations or other fund strategies. Value securities may underperform the market or become out of favor with investors, causing prolonged periods of price devaluation relative to the securities’ underlying fundamental characteristics. Management Risk: The investment strategies, practices and risk analysis used by the Adviser may not produce the desired results. As a recently formed entity, the Adviser has limited prior experience managing a registered investment company. 6 DISCLOSURE OF PORTFOLIO HOLDINGS A description of the Fund’s full policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s SAI. FUND MANAGEMENT The Investment Adviser Vericimetry Advisors LLC (“Vericimetry” or the “Adviser”) is the Fund’s investment adviser. The Fund is the Trust’s only current series. Pursuant to an investment advisory agreement with the Fund (the “Advisory Agreement”), the Adviser is responsible for selecting the Fund’s investments, providing investment research and managing the Fund’s day-to-day business. Vericimetry is a Delaware limited liability company with its principal business address at 800 Wilshire Blvd., Suite 300, Los Angeles, CA 90017. The Advisory Agreement was approved by the Board of Trustees of the Trust (the “Board”), including a majority of the Trustees who are not " interested persons," as defined in the Investment Company Act of 1940, as amended (the “1940 Act”), of the Fund or the Adviser (the "Independent Trustees"), at a meeting held on July 19, 2011. Pursuant to the Advisory Agreement, the Fund pays the Adviser an asset-based management fee (the “Management Fee”) for the investment advisory and administrative services the Adviser provides to the Fund. The Management Fee is payable monthly, at the annual rate of 0.50% of the average daily net assets of the Fund. In its role as Adviser, Vericimetry is responsible for making investment decisions with respect to the Fund’s assets, selecting broker-dealers to execute portfolio transactions on behalf of the Fund, monitoring and ensuring consistency with the Fund’s investment strategies and policies, and providing other management and administrative services to the Fund on an ongoing basis, subject to the oversight of the Board. As discussed above, Vericimetry has contractually agreed to waive the Management Fee and/or pay certain operating expenses and the organizational costs of the Fund to the extent necessary to prevent expenses of the Fund from exceeding 0.60% of the Fund’s average net assets per year until January 28, 2014. At any time that the expenses of the Fund are less than the rate listed above on an annualized basis, the Adviser retains the right to reimbursement of any fees previously waived and/or operating expenses and organizational costs previously assumed, to the extent that such reimbursement will not cause the Fund’s annualized expenses to exceed 0.60% of its average net assets on an annualized basis. The Fund will not make any reimbursements to the Adviser after three years from the date an expense was paid by the Adviser. Any expenses not incurred by the Fund in the ordinary course of its business that are excluded from the Adviser's reimbursement obligation could result in the Fund’s annualized expenses exceeding 0.60% of its average net assets. See “Fund Summary Information – Fund Fees and Expenses” above. A discussion regarding the basis for the Board’s approval of the Advisory Agreement is available in the Fund’s semi-annual report to shareholders for the fiscal period ending March 31, 2012. Portfolio Managers Dr. Glenn S. Freed, Portfolio Manager at Vericimetry, and Patrick T. Bradford, Portfolio Manager at Vericimetry, are primarily responsible for the day-to-day management of the Fund’s portfolio. Dr. Freed has been a portfolio manager since August 2013.Dr. Freed is also the Chief Executive Officer and an Elected Manager of Vericimetry.Mr. Bradford has held his current position at the Adviser since Vericimetry was founded, and has been the Fund’s portfolio manager since the Fund’s inception. The Portfolio Managers work together to develop and implement investment strategies designed to achieve the Fund’s investment objective. Dr. Freed holds a PhD in accountingfrom The Leventhal School of Accounting, The Marshall School of Business at the University of Southern Californiaand a BS with high honors in accountingfrom the University of Florida.He has more than 15 years of experience in investment management. Prior to joining the Adviser, Dr. Freed worked from 2000 to 2010, as a Vice President, for an investment management firm involved in quantitative investment research, analysis and portfolio construction. Mr. Bradford holds a BS in Business Administration with an emphasis on Finance from the University of Southern California. Mr. Bradford has more than 17 years of experience in trading and portfolio management. Prior to joining the Adviser, Mr. Bradford was head trader and portfolio manager from 1993 to 2009 at an investment advisory firm and mutual fund complex. 7 The SAI provides additional information about the Portfolio Managers’ compensation, and the Portfolio Managers’ ownership of Fund shares. PRICING OF SHARES Net Asset Value Purchases and redemptions of Fund shares may be made on each day that the NYSE is open for business. The Fund’s net asset value per share (“NAV”) is computed each day as of the close of business of the NYSE, normally 4:00 p.m. Eastern Time. The Fund’s NAV is based on the value of its portfolio securities and other assets, which are also determined each day as of the close of business of the NYSE. The Fund values its securities based on readily available market quotations. Where market quotations are not readily available, or if an available market quotation is determined not to be reliable, a security will be valued based on its fair value as determined in accordance with the Fund’s valuation procedures, as approved by the Board. The Board has delegated fair value pricing of the Fund’s securities to the Adviser, with all such valuations subject to Board review. The Adviser may use fair value pricing under circumstances that include the available prices not representing the fair value of the instrument, the early closing of the exchange on which a security is traded, suspension of trading in the security. Fair valuation of a particular security is an inherently subjective process. In each case where a security is fair valued, consideration is given to the facts and circumstances relevant to the particular situation. This consideration includes reviewing various factors set forth in the valuation procedures adopted by the Board and other factors, as warranted. It is possible that the fair value determined for a security will be materially different than the value that could be realized upon the sale of that security. HOW TO PURCHASE AND REDEEM SHARES Purchasing Shares The Fund is available for investment only by certain investors, which are institutional clients, clients of registered investment advisers, clients of financial institutions, customers of selected broker-dealers or selected other financial intermediaries and a limited number of certain other investors as approved from time to time by the Fund (“Approved Investors”). Employees, former employees, members, former members, officers and directors of the Adviser and the Fund and friends and family members of such persons may, in the Adviser’s discretion, also be considered Approved Investors. Investors may purchase shares of the Fund by bank wire transfer of funds, by check or through an approved financial intermediary. The Fund reserves the right, in its sole discretion, to suspend the offering of shares or reject purchase orders when, in the judgment of management, such suspension or rejection is in the best interest of the Fund. The Fund generally expects to inform an investor in writing or via telephone that their purchase request has been rejected no later than three business days of its receipt of the purchase request. With respect to the purchase of shares, the investor account must be in “good order” meaning that a fully completed and properly executed account registration form, and any additional supporting legal documentation as specified on the account registration form or required by UMB Fund Services Inc. (“UMBFS” or the “Transfer Agent”), have been received and accepted by the Transfer Agent, and that the purchase order instructions includes (i) the name of the Fund, (ii) the dollar amount of shares to be purchased, (iii) the investor’s account number and (iv) a representation that the investor’s funds are received prior to the close of regular trading on the NYSE on the day of the purchase. Requests received after the close of regular trading on the NYSE will be transacted at the next business day’s NAV. If an order to purchase shares must be canceled due to nonpayment, the purchaser will be responsible for any loss incurred by the Fund arising out of such cancellation. To recover any such loss, the Fund reserves the right to redeem shares owned by any purchaser whose order is canceled, and such purchaser may be prohibited or restricted in the manner of placing further orders. Investors who have accounts with a bank that is a member or a correspondent of a member of the Federal Reserve System may purchase shares by requesting their bank to transmit immediately available funds (“federal funds”) by wire to: UMB Bank, N.A. ABA Number 101000695 For credit to Vericimetry Funds 8 A/C# 9871996034 For further credit to: “Fund name” Your account number(s) Name(s) of investor(s) Social security or tax payer ID number Before sending your wire, please contact the Transfer Agent at 1-855-755-7550 to notify it of your intention to wire funds. This will ensure prompt and accurate credit upon receipt of your wire. Your bank may charge a fee for its wiring service. Wired funds must be received prior to 4:00 p.m. (Eastern Time) to be eligible for same day pricing. Vericimetry Funds and UMB Bank, N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. If you wish to purchase shares of the Fund by check, you may do so by sending a check and purchase instructions in good order for the amount you wish to invest in the Fund to the address indicated below. Regular Mail Vericimetry Funds P.O. Box 2175 Milwaukee, Wisconsin 53201 Overnight Delivery Vericimetry Funds 803 West Michigan Street Milwaukee, Wisconsin 53233-2301 Make your check payable to Vericimetry Funds. All checks must be in U.S. Dollars and drawn on U.S. banks. The Fund will not accept payment in cash, including cashier’s checks, third party checks, Treasury checks, credit card checks, traveler’s checks, money orders or starter checks for the purchase of shares. If your check is returned for insufficient funds, your purchase will be canceled and a $20 fee will be assessed against your account by the Transfer Agent. Shares may also be purchased and sold by individuals through other financial intermediaries. The Fund has authorized these financial intermediaries to accept orders to buy shares on its behalf. An investor who invests in the Fund through a financial intermediary should contact the financial intermediary for information regarding purchase procedures and requirements. When authorized financial intermediaries receive instructions in good order, the order is considered as being placed with the Fund. Purchase orders received by the authorized financial intermediary before the close of regular trading on the NYSE will be transacted at that business day’s NAV; purchase orders received after the close of regular trading on the NYSE will be transacted at the next business day’s NAV. Such financial intermediaries may charge a service fee or commission for such transactions. No such fee or commission is charged on shares that are purchased or redeemed directly from the Fund. Investors that are clients of investment advisory organizations may also be subject to investment advisory fees under their own arrangements with such organizations. Customer Identification Information To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account. When you open an account, you will be asked for your name, date of birth (for a natural person), your residential address or principal place of business, and mailing address, if different, as well as your social security number or taxpayer identification number. Additional information is required for corporations, partnerships and other entities. Applications without such information will not be considered.The Fund, Transfer Agent, or other financial intermediaries may request additional identification information at any time. Selling Shares Investors seeking to redeem shares of the Fund may do so by sending a written redemption request in good order to Vericimetry Funds at the address indicated below: Regular Mail Vericimetry Funds P.O. Box 2175 Milwaukee, Wisconsin 53201 9 Overnight Delivery Vericimetry Funds 803 West Michigan Street Milwaukee, Wisconsin 53233-2301 Shareholders are automatically granted telephone transaction privileges unless they are declined on the initial account application. Shareholders may redeem Fund shares by calling 1-855-755-7550. Redemption proceeds will be mailed directly to the shareholder’s address of record or redemption proceeds will be paid in federal funds wired to the bank they have designated in writing. The Fund will redeem shares at their next determined NAV after the Transfer Agent receives a written request for redemption in good order. A redemption request is deemed to be in “good order” when it includes all necessary documentation to be received in writing by the Fund no later than the close of regular trading on the NYSE (normally, 4:00 p.m. Eastern Time). Such information includes the Fund name, name(s) on the account, the account number, the number of shares to be redeemed, any required signatures of all account owners exactly as they are registered on the account, any required signatures, medallion guaranteed, and any supporting legal documentation that is required as specified on the account registration forms or required by the Transfer Agent. A Medallion signature guarantee must be included if any of the following apply: · The redemption is for an amount exceeding $100,000 worth of shares; · If a change of address was received by the Transfer Agent within the last 15 days; · If ownership is changed on your account; or · When establishing or modifying certain services on the account. Redeeming shareholders, who have authorized redemption payment by wire in writing, may request that redemption proceeds be paid in federal funds wired to the bank they have designated in writing. Your bank may charge a fee for its wiring service. The Fund reserves the right to send redemption proceeds by check in its discretion. In such cases, the shareholder may request overnight delivery of such check at the shareholder’s own expense. If the proceeds are wired to the shareholder’s account at a bank that is not a member of the Federal Reserve System, there could be a delay in crediting the funds to the shareholder’s account. The Fund reserves the right at any time to suspend or terminate the redemption by wire procedure after prior notification to shareholders. The redemption of all shares in an account will result in the account being closed, and an investor will have to complete a new account registration form for future investments. Payment of redemption proceeds will generally be made within 7 days after a redemption request in good order is received. In the case of redeeming shareholders that purchased shares by check, payment will not be made until the Transfer Agent can verify that the payment for the purchase has been (or will be) retained. Any delay in connection with this process, which may take up to 10 days or more, may be avoided if investors submit a certified check along with its purchase order. Any shareholders that invest in the Fund through a financial intermediary should contact their financial intermediary regarding redemption procedures. The Fund has authorized such financial intermediaries to accept orders to redeem shares on its behalf. A shareholder that invests in the Fund through a financial intermediary should contact the financial intermediary for information regarding redemption procedures and requirements. When authorized financial intermediaries receive a redemption order in good form, the order is considered as being placed with the Fund. Redemption orders received by the authorized financial intermediary before the close of regular trading on the NYSE will be transacted at that business day’s NAV; redemption orders received after the close of regular trading on the NYSE will be transacted at the next business day’s NAV. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax. Redemption requests failing to indicate an election not to have taxes withheld will generally be subject to a 10% federal income tax withholding. Medallion Signature Guarantee In addition to the situations described above, the Fund reserves the right to require a Medallion signature guarantee in other instances based on the circumstances relative to the particular situation. Shareholders redeeming their shares by mail should submit written instructions with a Medallion signature guarantee (if you wish to redeem more than $100,000 worth of shares) from an eligible institution such as a domestic bank or trust company, broker, dealer, clearing agency or savings association, or from any participant in a Medallion program recognized by the Securities Transfer Association. The three recognized Medallion programs are Securities Transfer Agents Medallion Program, Stock Exchanges Medallion Program and New York Stock Exchange, Inc. Medallion Signature Program. Signature guarantees that are not part of these programs will not be accepted. Participants in Medallion programs are subject to dollar limitations which must be considered when requesting their guarantee. The Transfer Agent may reject any signature guarantee if it believes the transaction would otherwise be improper. A notary public cannot provide a signature guarantee. 10 Involuntary Redemptions If, as a result of redemptions, the value of a shareholder’s interest in the Fund falls to $500 or less, the Fund may redeem all of the shares held by such investor. Before involuntarily redeeming shares and sending the proceeds to the investor, however, the Fund will notify the investor in writing that the Fund intends to redeem the account at least 60 calendar days before the redemption date. The shareholder will then have 60 calendar days from the date of the receipt of the notice to make whatever additional investment is necessary to increase the value of the Fund’s shares held in the account to more than $500 and avoid such involuntary redemption. In the case of an involuntary redemption, the redemption price paid to the relevant investor will be the aggregate NAV of the shares in the account at the close of business on the redemption date. The right to redeem small accounts applies to accounts established directly with the Fund. In-Kind Redemptions The Fund reserves the right to honor any request for redemption by making payment, in whole or in part, “in-kind.” This means that, in lieu of cash, the Fund may redeem payment by distributing portfolio securities that the Fund owns. An in-kind distribution of portfolio securities could include illiquid securities. Illiquid securities may not be able to be sold quickly or at a price that reflects full value, which could cause an investor to realize losses on the security if the security is sold at a price lower than that at which it had been valued. Investors may incur brokerage charges and other transaction costs in connection with the selling of the securities received as a payment in-kind. As with any redemption, a shareholder will bear taxes on any capital gains from the sale of a security redeemed in-kind. In addition, a shareholder will bear any market risks associated with the security until the security can be sold. Cost Basis Reporting Federal law requires that mutual fund companies report their shareholders' cost basis, gain/loss, and holding period to the Internal Revenue Service (“IRS”) on the shareholders’ Consolidated Form 1099s when “covered” shares of mutual funds are sold. Covered shares are any Fund shares acquired on or after January 1, 2012. The Fund has chosen “Average Cost ” as its standing (default) tax lot identification method for all shareholders, which means this is the method the Fund will use to determine the value of shares deemed to be sold when there are multiple purchases on different dates at differing NAVs, and the entire position is not sold at one time. Average Cost is calculated by looking at the total costs of all shares divided by the total number of shares in the account to yield the average cost per share. The Fund’s standing tax lot identification method is the method it will use to report the sale of covered shares on your Consolidated Form 1099 if you do not select a specific tax lot identification method. You may choose a method other than the Fund’s standing method at the time of your purchase or upon the sale of covered shares. Please refer to the appropriate IRS regulations or consult your tax advisor with regard to your personal circumstances. FREQUENT TRADING POLICY The Fund’s management and the Board believe frequent trading (which may include market timing, short-term or excessive trading) of Fund shares creates risks for the Fund and its shareholders, including interfering with the efficient management of the Fund, increased administrative and transaction costs, and potential dilution of long-term shareholders’ interests caused by traders that seek short-term profits by engaging in frequent trading. The risk to long-term shareholders of the Fund may be increased because the Fund invests in small cap securities that may have less liquidity, potentially increasing transaction costs. The Fund is intended for long-term investment purposes and not for excessive short-term trading or market timing and as such, does not accommodate frequent purchases and redemptions of Fund shares by Fund shareholders. The Fund has adopted policies and procedures, as approved by the Board, designed to discourage, detect and deter frequent or excessive short-term trading of Fund shares. Trading activity in and out of the Fund is monitored from time to time in an effort to identify frequent or excessive short-term trading activity. The Fund may consider that a shareholder has violated the excessive trading policy if it determines the shareholder has engaged in the sale or exchange of shares within a short period of time after shares were purchased or that a shareholder has engaged in a series of transactions of amounts or of a frequency indicating an excessive trading pattern. If the Fund determines that a shareholder has violated the frequent trading policy, the Fund may temporarily or permanently restrict the account from subsequent purchases. The Fund, Transfer Agent, or other financial intermediaries reserve the right to restrict, refuse or cancel any purchase or exchange orders with or without prior notice, for any reason, including in particular, if any party believes the order(s) was made on behalf of market timers or is attributable to excessive trading. If implemented, a restriction will begin at some point after the transaction that caused the violation. In determining whether to take such actions, the Fund seeks to act in a manner that is consistent with the interests of shareholders. 11 Certain transactions are exempt from the excessive trading policy: (i) shares purchased through reinvested dividends or capital gains distributions; (ii) systematic or automated transactions where the shareholder or financial advisor does not exercise direct control over the investment decision; (iii) scheduled retirement plan contributions, distributions or loan activity; (iv) IRA transfers, rollovers, Roth IRA conversions or IRA recharacterizations; and (v) purchases and redemptions by certain funds of funds. The Fund cannot always identify or reasonably detect frequent, short-term or other disruptive trading. In particular, it may be difficult to identify such trading in certain omnibus accounts and other accounts traded through financial intermediaries (which may include broker-dealers, retirement plan administrators, bank trust departments or other financial services organizations). By their nature, omnibus accounts permit the aggregation of client transactions and ownership positions, thus concealing from the Fund the identity of individual investors and their transactions. The Fund complies with Rule 22c-2 under the 1940 Act, which requires the Fund to reach an agreement with each of its financial intermediaries pursuant to which certain information regarding transactions of Fund shares by underlying beneficial owners through these financial intermediary accounts will be provided to the Fund upon request. Even with such agreements and procedures in place, however, there can be no guarantee that all frequent, short-term or other disruptive trading activity the Fund may consider inappropriate will be detected. DIVIDENDS AND CAPITAL GAINS DISTRIBUTIONS The Fund intends to qualify each year as a regulated investment company under the Internal Revenue Code of 1986, as amended (the “Code”). As a regulated investment company, the Fund generally is not subject to the U.S. federal income tax on the income and gains it distributes to shareholders. Dividends from any net realized capital gains (after any reductions for available capital loss carry-forwards) will be distributed annually, typically in December. Dividends from any net investment income will typically be distributed quarterly. If necessary, the Fund may distribute income dividends and capital gains more frequently to reduce or eliminate federal excise or income taxes. Capital gains distributions may vary considerably from year to year as a result of the Fund’s normal investment activities and cash flows. In the event of a market downturn, the Fund may experience capital losses and unrealized depreciation in value of investments, which may reduce or eliminate capital gains distributions for a period of time. The Fund may distribute prior year’s capital gains, even though it experienced a loss for the current year. Each shareholder will automatically receive all income dividends and capital gains distributions in additional Fund shares at NAV (as of the business date following the dividend record date), unless the shareholder has selected an alternative method of receiving such distributions. Each year, Fund shareholders will receive statements showing the tax status of distributions received the previous calendar year. Distributions that were declared in December to shareholders of record in December are taxable as if they were paid in December, even if the distributions were actually paid in January. If a shareholder buys shares in a taxable account shortlybefore or on the “record date” for a Fund distribution—the date that establishes such shareholder as a person eligible to receive the upcoming distribution—the shareholder will receive, in the form of a taxable distribution, a portion of the money the shareholder had just invested. Therefore, the shareholder may wish to find out the Fund’s record date before investing. Of course, the Fund’s share price may, at any time, reflect undistributed capital gains or income. Unless the Fund incurs offsetting losses, these amounts will eventually be distributed as taxable distributions. TAXES This discussion should be read in conjunction with the other sections of this Prospectus and the SAI. With respect to taxable investors, distributions by the Fund (other than exempt-interest dividends) are generally taxable as ordinary income, capital gains, or some combination of both. This is the case regardless of whether such distributions are received in the form of additional Fund shares or cash. For federal income tax purposes, distributions by the Fund of short-term capital gains are taxable to shareholders as ordinary income. Distributions of long-term capital gains are taxable to shareholders as long-term capital gains, no matter how long the shares were owned. In the event that the Fund has a high portfolio turnover rate, the Fund is more likely to generate short-term capital gains than a fund with a low portfolio turnover rate. A portion of income dividends reported by the Fund as “qualified dividend income” may be eligible for taxation by U.S. shareholders who are individuals, trusts or estates at long-term capital gain rates provided certain holding period and other requirements are met by both the shareholder and the Fund. 12 With respect to taxable investors, the sale of Fund shares is a taxable event and may result in a capital gain or loss. If a shareholder holds Fund shares for six months or less and during that period receives a distribution taxable to them as a long-term capital gain, any loss realized on the sale of such shares during such six-month period would be a long-term capital loss to the extent of such distribution. The Fund generally will be required to withhold federal income tax at a rate of 28% (“backup withholding”) from dividends paid, capital gain distributions, and redemption proceeds otherwise payable to a shareholder if the shareholder (i) fails to furnish the Fund with their correct taxpayer identification number or social security number, (ii) the IRS notifies them or the Fund that the shareholder failed to properly report certain interest and dividend income to the IRS and to respond to notices to that effect, or (iii) when required to do so, the shareholder failed to certify that they are not subject to backup withholding. Non-U.S. investors may be subject to U.S. withholding tax at a rate of 30% (or a lower treaty rate) and are subject to special U.S. tax certification requirements to avoid backup withholding and claim any treaty benefits. If you are a non-U.S. shareholder, please see the Fund’s SAI for information on how you will be taxed as a result of holding shares in the Fund. The foregoing discussion is general in nature and is not intended to provide an exhaustive presentation of the tax consequences of investing in the Fund. Distributions may also be subject to additional state, local and foreign taxes, depending on each shareholder’s particular situation. The Fund and its service providers do not provide tax advice.As such, shareholders are advised to consult their own tax advisers with respect to the particular tax consequences to them of an investment in the Fund. SHAREHOLDER DOCUMENTS In order to reduce the amount of duplicate mailings and to reduce expenses, the Fund will, until notified otherwise, deliver only one copy of certain shareholder documents, such as this Prospectus and annual and semi-annual reports, to related shareholders at the same address, even if accounts are registered in different names. This practice, known as “householding,” does not apply to personal information documents, such as account statements. If you do not wish to participate in householding, please call the Fund at 1-855-755-7550. FINANCIAL HIGHLIGHTS Financial highlights are presented below for the Fund. The financial highlights table is intended to help you understand the Fund’s financial performance and other financial information for the past five years or since inception. Certain information reflects financial results for a single Fund share. “Total Return” shows how much an investor would have earned on an investment in the Fund assuming reinvestment of all dividends and distributions. The information has been audited by Cohen Fund Audit Services Ltd., the Trust’s independent registered public accounting firm. The report of Cohen Fund Audit Services Ltd. and the Fund’s financial statements are incorporated by reference in the SAI, which is available through several channels described in “Other Available Information” below. 13 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period For the Period from December 27, 2011* to September 30, 2012 Net asset value, beginning of period $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) Total distributions ) Net asset value, end of period $ Total return % 1 Ratios and Supplemental Data Net assets, end of period (in thousands) $ Ratio of expenses to average net assets Before fees reimbursed by the Adviser % 2 After fees reimbursed by the Adviser % 2 Ratio of net investment income (loss) to average net assets Before fees reimbursed by the Adviser %) 2 After fees reimbursed by the Adviser % 2 Portfolio turnover rate 33
